UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
ROBERT BREWER,

                         Plaintiff,                     3:18-cv-399
                                                        (GLS/DEP)
                  v.

MARGARET IMMEL BREWER
et al.,

                         Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
Robert Brewer
Pro Se
P.O. Box 1004
Johnson City, NY 13790


Gary L. Sharpe
Senior District Judge


                                      ORDER

      The above-captioned matter comes to this court following an Report

and Recommendation by Magistrate Judge David E. Peebles duly filed on

September 10, 2018. (Dkt. No. 12.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the
Report and Recommendation for clear error, it is hereby

      ORDERED that the Report and Recommendation (Dkt. No. 12) is

ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s amended complaint (Dkt. No. 10) is

DISMISSED with prejudice; and it is further

      ORDERED that the Clerk is directed to close this case; and it is

further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules.

IT IS SO ORDERED.

October 11, 2018
Albany, New York




                                      2
